Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 1 of 21




                      EXHIBIT 95
Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 2 of 21



                                                                        Page 1

    1                       UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
    2
                         Case No. 20-60416-CIV-CANNON/HUNT
    3
    4
           TOCMAIL INC., a Florida
    5      corporation,
    6                    Plaintiff,
    7      -vs-
    8      MICROSOFT CORPORATION, a
           Washington corporation,
    9
                         Defendant.
   10      __________________________________/
   11
   12                        VIDEOTAPED DEPOSITION OF
                                     AMAR PATEL
   13                     TAKEN PURSUANT TO RULE 30(b)(6)
   14
   15                           Tuesday, March 9, 2021
                                12:07 p.m. - 6:07 p.m.
   16
   17
                                   By videoconference
   18
   19
   20
   21
   22
   23
   24                      Stenographically Reported By:
                              Dianelis Hernandez, FPR
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 3 of 21



                                                                        Page 2

    1      APPEARANCES:
    2
    3      On behalf of the Plaintiff:
               JOHNSON & MARTIN, P.A.
    4          500 W. Cypress Creek Road
               Suite 430
    5          Fort Lauderdale, Florida 33309
               954-790-6699
    6          BY: Joshua D. Martin, Esquire via videoconference
               josh.martin@johnsonmartinlaw.com
    7
    8
           On behalf of the Defendant:
    9          GREENBERG TRAURIG, LLC
               1000 Louisiana Street
   10          Suite 1700
               Houston, Texas 77002
   11          713-374-3541
               BY: Mary-Olga Lovett, Esquire via videoconference
   12          BY: Rene Trevino, Esquire via videoconference
               lovettm@gtlaw.com
   13
   14
           VIDEOGRAPHER:    Edan Cope
   15
   16
           ALSO PRESENT:    Michael Wood
   17                       Rachel Hymel
                            Cameron Roth
   18                       Aaron Wolke
   19
   20
   21
   22
   23
   24
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 4 of 21



                                                                        Page 3

    1                            INDEX OF PROCEEDINGS
    2       WITNESS                                                         PAGE
            AMAR PATEL
    3       DIRECT EXAMINATION BY MR. MARTIN                                     5
    4       CERTIFICATE OF OATH                                                173
            CERTIFICATE OF REPORTER                                            174
    5       READ & SIGN LETTER TO WITNESS                                      175
            ERRATA SHEET                                                       176
    6
                                   PLAINTIFF EXHIBITS
    7       EXHIBIT                     DESCRIPTION                         PAGE
            Exhibit    1    Deposition notice                                     7
    8       Exhibit    2    PowerPoint                                           43
            Exhibit    3    10/15/2020 E-mail                                    50
    9       Exhibit    4    6/20/2016 E-mail                                     56
            Exhibit    5    Microsoft presentation                               62
   10       Exhibit    6    E-mail chain                                         77
            Exhibit    7    Sonar Phish Anti-Evasion Update                      78
   11                       report
            Exhibit    8    3/19/2018 E-mail                                   103
   12       Exhibit    9    Article                                            105
            Exhibit    10   E-mail chain                                       107
   13       Exhibit    11   E-mail chain                                       118
            Exhibit    12   Attachment to e-mail                               123
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 5 of 21



                                                                      Page 15

    1      that is part of Advanced Threat Protection, ATP.
    2                  Q.   How does it work exactly?
    3                  A.   So when a user receives an e-mail,
    4      oftentimes they will receive e-mails that might be
    5      phishing e-mails, and in those phishing e-mails there can
    6      be a URL, a link to a website.           When a user will click on
    7      that link with Safe Links protection turned on that link
    8      will then be evaluated by what's called a reputation
    9      service, which is a part of Safe Links.
   10                       And you can think of that as a list of URLs
   11      that are known to be bad.         And if that list of URLs, if
   12      the link that was clicked matches then the user will be
   13      prevented from visiting that URL.
   14                       The second piece of the solution includes
   15      the detonation service.       And so there are times where we
   16      will also route a user's click on a URL to my detonation
   17      that my team builds after the reputation check is
   18      completed, and that detonation service will also do some
   19      analysis to then determine if that service is good or
   20      bad -- excuse me, the URL was good or bad.
   21                  Q.   So it has two parts, the reputation service
   22      and detonation service; is there anything else?
   23                  A.   There is the reputation service.          There is
   24      the detonation service.       Those are the two primary
   25      components.

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 6 of 21



                                                                      Page 17

    1      had any role in the design of Safe Links?
    2                  A.   I don't know.
    3                  Q.   Was Safe Links designed to stop certain
    4      types of cyber attacks?
    5                  A.   Safe Links was designed to protect users
    6      against malicious URLs.
    7                  Q.   So all malicious URLs?
    8                  A.   All known threats at the time.
    9      Essentially, the threat landscape changes quite rapidly
   10      and so, you know, we monitor those threats and we evolve
   11      the product as we learn about new threats, new hacking
   12      techniques to continuously maintain protection for
   13      customers.
   14                  Q.   Was Safe Links promoted to stop any certain
   15      type of cyber attacks?
   16                  A.   Safe Links was promoted to protect against
   17      malicious URLs.
   18                  Q.   Do you know if it was promoted to protect
   19      against any specific type of malicious URLs?
   20                  A.   Phishing URLs is one example.
   21                  Q.   Any others that you know of?
   22                  A.   Linked malware.
   23                  Q.   Any others?
   24                  A.   Those are the two primarily.
   25                  Q.   Have you heard of the term evasion?

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 7 of 21



                                                                      Page 18

    1                  A.   Yes, sir.
    2                  Q.   What is evasion?
    3                  A.   Evasion is a situation where an attacker
    4      will try to be deceptive where they will try to pull
    5      protection measures into thinking that their attempt is
    6      benign in order to circumvent any kind of prevention
    7      measures that would prevent a piece of e-mail, for
    8      example, from reaching an end user.
    9                  Q.   Are there different types of evasion?
   10                  A.   Yes.
   11                  Q.   Can you -- let's start with this, what are
   12      the different types of evasion that you are aware of?
   13                  A.   There is IP evasion or network evasion;
   14      otherwise referred to as network evasion.            Geo evasion.
   15      There can be human interaction based evasion.
   16                  Q.   Any others?
   17                  A.   There can be sandbox evasion.         And I think
   18      those sort of encompasses a large group of categories
   19      associated with that top.
   20                  Q.   Okay.   Let's start with IP evasion.          You
   21      said IP evasion and network evasion are the same thing?
   22                  A.   We use those terms interchangeably, yes.
   23                  Q.   And what is IP evasion?
   24                  A.   Essentially, an attacker will try to
   25      understand the IP ranges from which you are visiting your

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 8 of 21



                                                                      Page 21

    1      machine or a person.
    2                  Q.    Okay.   And then the fourth one you said was
    3      sandbox evasion, sandbox, what is sandbox evasion?
    4                  A.    Attackers will try to see if they are
    5      inside an emulated or simulated environment.
    6                  Q.    What kind of simulated environment are you
    7      referring to?
    8                  A.    As a part of the detonation service we
    9      evaluate content inside of what's called a virtual
   10      machine.      It's an environment created to mimic a victim
   11      machine.      And so an attacker will try to see if they are
   12      inside of that kind of environment.
   13                  Q.    Are you familiar with the term cloaking?
   14                  A.    Not before these proceedings.
   15                  Q.    Is it your understanding that cloaking
   16      refers to the same thing as evasion now based on what
   17      you've learned from these proceedings?
   18                  A.    I don't know how cloaking has -- I'm not
   19      sure what that term means.          The term that I'm familiar
   20      with is network evasion.
   21                  Q.    If I refer to cloaking today throughout the
   22      deposition will you know that I'm using that
   23      interchangeably with the word evasion?
   24                  A.    I would -- for -- to be accurate I would
   25      use the term network evasion or IP evasion.

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 9 of 21



                                                                      Page 24

    1                  A.   We do forensic analysis on our attacks and
    2      we can identify if an attack exhibited IP evasion.
    3                  Q.   When did IP evasion become a known threat?
    4                  A.   Can you repeat the question?
    5                  Q.   Yeah.   Sure.     When did Microsoft first
    6      become aware of IP evasion as a known threat?
    7                  A.   As a part of the work I've done in the
    8      detonation service we became aware of IP evasion becoming
    9      more prevalent as a technique, I would say, in the 2018
   10      time frame when it was becoming more of a problem for
   11      customers.
   12                  Q.   Were you aware of it at all before 2018 and
   13      then it just became more prevalent in 2018 or was 2018
   14      the first time that Microsoft really became aware of it?
   15                  A.   It was a technique used prior to that time
   16      frame, but it wasn't the most serious set of problems
   17      that were -- that we were concerned about in regards to
   18      protecting customers.
   19                  Q.   What is reputation block?
   20                  A.   A reputation block is a situation where you
   21      identify known threats and then you take that knowledge
   22      and put it inside of a service -- you can think of it as
   23      memory -- where you can evaluate that reputation service
   24      to compare something you see today to see if that URL is
   25      actually noted inside of the reputation service.             And if

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 10 of
                                      21


                                                                     Page 37

   1      advance the state of the art.
   2                  Q.    What is time-of-click detonation?
   3                  A.    Time-of-click detonation is a part of Safe
   4      Links.      And so if a user clicks on a link in a mail they
   5      receive, a reputation check is performed, and if the
   6      reputation check doesn't yield bad the URL then will be
   7      routed to the detonation service where we will then
   8      evaluate the URL with the detonation service itself.
   9                  Q.    So what is -- the detonation service checks
  10      the content in URL?
  11                  A.    So what the detonation service does is when
  12      we receive a link we will follow that link to the
  13      website, and then we'll do a couple of things.             We'll try
  14      to look at the page as if a human eye would.            Human eyes
  15      are very good at identifying things that are fake or
  16      real, and so we built technology to look at that page as
  17      if a human eye would.
  18                        We also know attackers can make small
  19      changes in websites when they are trying to create a fake
  20      website that are imperceptible to the human eye.             So we
  21      use computer vision and other techniques to identify
  22      changes that can't be perceived easily to then determine
  23      if that website is good or bad.
  24                  Q.    Does it provide effective protection
  25      against IP evasion?

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 11 of
                                      21


                                                                        Page 49

   1      them against threats.
   2                  Q.    So would you consider it more important
   3      than the other layers of protection, equal?
   4                  A.    I think all the layers working in harmony
   5      is important because attackers have to be right once, we
   6      have to try to be right 100 percent.                So we, you know,
   7      create these different layers for protection and
   8      capability.      We provide follow the sun type of staffing
   9      to keep up with latest threats and introduce protection
  10      rapidly.      You know, we work in harmony with other
  11      products that aren't part of our mail stack, like
  12      identity protection service.          And, obviously, we also
  13      hire hackers, you know, people from industry working with
  14      third parties to learn about threats.
  15                        So we create this collection of technology
  16      where we are doing the best we can to protect customers,
  17      protect them from seeing threats from reaching their
  18      inbox.
  19                  Q.    Is URL detonation important for protecting
  20      against phishing?
  21                  A.    URL detonation is a component that we use
  22      to defect phishing threats.
  23                  Q.    So is it more, less or equally important as
  24      these other components?
  25                        MS. LOVETT:     Object to form.

                                   Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 12 of
                                      21


                                                                     Page 50

   1                  A.    It is an essential component to the overall
   2      stack that we provide to protect customers against
   3      phishing attacks.
   4      BY MR. MARTIN:
   5                  Q.    When you say essential, what do you mean?
   6                  A.    It enables us to do analysis that some of
   7      the other layers do not.
   8                  Q.    So without it, would Safe Links be less
   9      effective at protecting against phishing?
  10                  A.    You know, I can't make that determination.
  11                        MR. MARTIN:      Aaron, will you pull an e-mail
  12                  35561.
  13      BY MR. MARTIN:
  14                  Q.    Okay.   We are looking at an e-mail with a
  15      Bates stamp of 35561.
  16                        MR. MARTIN:      Scroll to the top, Aaron.
  17      BY MR. MARTIN:
  18                  Q.    And you can see top e-mail sent October 15,
  19      2020, and it listed several names that the e-mail was
  20      sent to in the to, one of them says Amar Patel, C and E;
  21      is that you?
  22                        (Plaintiff's No. 3 was marked for
  23                  identification.)
  24                  A.    Yes.
  25

                                    Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 13 of
                                      21


                                                                             Page 51

   1      BY MR. MARTIN:
   2                  Q.    What does C and E mean?
   3                  A.    It just means cloud and enterprise.                There
   4      is a different Amar Patel in the company so we use these
   5      little monikers to differentiate us.
   6                  Q.    I'm sorry, I couldn't hear you, you said
   7      cloud?
   8                  A.    Cloud and enterprise.              It was just
   9      referring to name of our division.               Today our division is
  10      now called cloud and AI.
  11                        MR. MARTIN:      Aaron, can you scroll down to
  12                  35564?   Keep going down.         Okay.      Right there.
  13      BY MR. MARTIN:
  14                  Q.    Right there it says, "Sonar is part of
  15      Office 365 ATP," right there in the center of that
  16      e-mail.      What is Sonar?
  17                  A.    Sonar is an internal name that refers to
  18      our detonation service.
  19                  Q.    Does it do anything other than detonation?
  20                  A.    No.
  21                  Q.    So when Microsoft refers to URL detonation,
  22      is that also referring to Sonar?
  23                  A.    Yes.
  24                  Q.    Does Sonar update the reputation server
  25      that Safe Links uses?

                                    Veritext Legal Solutions
       800-726-7007                                                            305-376-8800
Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 14 of
                                      21


                                                                              Page 78

   1                  mind scrolling up so I can read the -- it's just
   2                  helpful to get the context.                I'm just reading.
   3                  Okay.    Thank you.
   4                          MR. MARTIN:      Okay.      Scroll down, Aaron.
   5      BY MR. MARTIN:
   6                  Q.      Okay.   So there we say -- you said on
   7      January 5th, the AUS data centers have spiked and it
   8      appears it's due to Safe Links' URL detonation, is this
   9      expected?"       Do you see that?
  10                  A.      I do see that.
  11                  Q.      What are AUS data centers?
  12                  A.      AUS is just an acronym for Australia.
  13                  Q.      Okay.   And where you say, "Safe Links URL
  14      detonation," is that referring to Sonar's URL detonation
  15      we have been discussing?
  16                  A.      That's right.
  17                          MR. MARTIN:      Aaron, would you pull 42450?
  18      BY MR. MARTIN:
  19                  Q.      This is a document titled "Sonar Phish
  20      Anti-Evasion Update," dated September 12, 2018; have you
  21      seen this document?
  22                          (Plaintiff's No. 7 was marked for
  23                  identification.)
  24                  A.      If you are able to scroll to the body I can
  25      better understand if I've seen it before.                    Yes.

                                      Veritext Legal Solutions
       800-726-7007                                                             305-376-8800
Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 15 of
                                      21


                                                                     Page 79

   1      BY MR. MARTIN:
   2                  Q.   Okay.   What is this document?
   3                  A.   This document is describing the various
   4      evasion threats that we have been observing in this time
   5      frame, and outlines some of the observations, some of the
   6      testing, and some of the recommendations.
   7                  Q.   Do you know who created it?
   8                  A.   Yes.
   9                  Q.   Who created it?
  10                  A.   A person in my team.
  11                  Q.   Who is that?
  12                  A.   Her name is Swaroopa, and I also
  13      collaborated with her on this document.
  14                  Q.   Okay.   On the first page it said that the
  15      document was created on September 12, 2018; does that
  16      date sound correct?
  17                  A.   Yes.
  18                  Q.   Okay.   So earlier you mentioned that you
  19      first started seeing IP evasion as being highly prevalent
  20      around 2018, correct?
  21                  A.   We've seen -- we've known IP evasion has
  22      been a problem.     It hasn't been the most serious problem.
  23      In this time frame when phishing attacks started
  24      escalating we saw this technique starting to be used in
  25      this time frame.

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 16 of
                                      21


                                                                         Page 138

   1                  minute.   It has been about three hours and
   2                  43 minutes on the record, I believe.
   3                         MS. LOVETT:     Okay.      Thanks.   We can go off.
   4                  I'm sorry.
   5                         Hey, Josh, just for planning purpose if you
   6                  have an idea --
   7                         THE COURT REPORTER:         Hang on, we are not
   8                  off the record yet.
   9                         MS. LOVETT:     Sorry.
  10                         THE VIDEOGRAPHER:        We are off the record
  11                  now.
  12                         (Break taken from 4:26 p.m. to 5:07 p.m.)
  13                         THE VIDEOGRAPHER:        We are back on the
  14                  record at 5:07 p.m.
  15                         THE WITNESS:     I'm sorry, I think you are on
  16                  mute, sir.
  17                         MR. MARTIN:     Thanks.       Good catch.    You
  18                  probably saw my lips moving without talking.
  19      BY MR. MARTIN:
  20                  Q.     Mr. Patel, has Microsoft conducted any
  21      testing regarding Tocmail's product?
  22                  A.     Not that I'm aware of.
  23                  Q.     None at all?
  24                  A.     Not that I'm aware of.
  25                  Q.     So it hasn't tested Tocmail's product to

                                    Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 17 of
                                      21


                                                                    Page 139

   1      see if it can provide protection against IP evasion?
   2                  A.    Not that I'm aware of, but I've not heard
   3      of the company until this proceeding.
   4                  Q.    Okay.   Well, has it tested the product
   5      during the course of the proceeding?
   6                  A.    Not that I'm aware of.
   7                  Q.    Why hasn't Microsoft tested Tocmail's
   8      product?
   9                  A.    Can you elaborate on your question?
  10                  Q.    Well, yeah, I mean, Tocmail has alleged in
  11      this case that it has a solution to IP evasion,
  12      essentially.      And so I'm wondering why Microsoft hasn't
  13      attempted to test Tocmail's product?
  14                        MS. LOVETT:      Counsel, for stipulating, are
  15                  you now going to agree to give us the source code
  16                  or not?
  17                        MR. MARTIN:      No, I'm asking if they've
  18                  tested Tocmail patent -- I mean, I'm sorry,
  19                  Tocmail's product.
  20                        MS. LOVETT:      I understand.     I think we
  21                  tried to get the source code from you so they
  22                  could do that and the answer from your side was
  23                  no.
  24                        MR. MARTIN:      Yeah, I think -- yeah, our
  25                  position is that the source code is 100 percent

                                    Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 18 of
                                      21


                                                                         Page 150

   1      BY MR. MARTIN:
   2                  Q.    Okay.   Has Microsoft ever tested a product
   3      that competes with Office ATP without having access to
   4      the source code?
   5                        MS. LOVETT:        Objection.        The question is
   6                  asked and answered.         The witness has said he has
   7                  to get legal advice when that is done.              And for
   8                  him to disclose how it was done with other
   9                  competitors that would necessitate him to disclose
  10                  legal advice.
  11                        Counsel, I'll offer again, if you want to
  12                  put this in an interrogatory so that we can have
  13                  some bounds around it then we can try to answer
  14                  the question.
  15      BY MR. MARTIN:
  16                  Q.    Has Microsoft tried to use Tocmail's
  17      product to see which portion of its course code is
  18      publicly available?
  19                  A.    I'm not aware of Microsoft using Tocmail's
  20      product.
  21                  Q.    Has Microsoft reviewed Tocmail's patent?
  22                  A.    I'm not aware of anybody reviewing
  23      Tocmail's patent.
  24                  Q.    Has Microsoft programmed a claim
  25      methodologies that are set forth in Tocmail's product --

                                      Veritext Legal Solutions
       800-726-7007                                                          305-376-8800
Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 19 of
                                      21


                                                                         Page 171

   1      to be clear.        Has Microsoft tested Tocmail's publicly
   2      available source code for its product?
   3                  A.      I'm not aware of Microsoft testing
   4      Tocmail's product.
   5                          MR. MARTIN:     Okay.      So I have no further
   6                  questions for Mr. Patel.           We'll continue the
   7                  30(b)(6) deposition, I think Mr. Rogers we'll be
   8                  the next designee, but I have no further questions
   9                  for you, Mr. Patel, for your portion of the
  10                  30(b)(6) deposition.
  11                          MS. LOVETT:     We'll reserve our redirect
  12                  questions for the end of Mr. Patel's personal
  13                  deposition with counsel's agreement that we can
  14                  address issues from today and tomorrow.
  15                          MR. MARTIN:     Yeah, as long as that doesn't
  16                  cut into, you know, my time by all means.
  17                          MS. LOVETT:     Yeah, I'm not touching your
  18                  time.    This will be my time.
  19                          MR. MARTIN:     Yeah.
  20                          MS. LOVETT:     All right.        Great.
  21                          All right.    Thanks everyone, Madam Court
  22                  Reporter, Mr. Videographer especially, thank you
  23                  for your hard work.
  24                          MR. MARTIN:     Yes, thank you very much --
  25                          THE COURT REPORTER:         No problem.

                                     Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 20 of
                                      21
Case 0:20-cv-60416-AMC Document 110-1 Entered on FLSD Docket 08/13/2021 Page 21 of
                                      21
